Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 9, 2018

                                       No. 04-18-00092-CR

                                      Michael Lewis ARCE,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 17-2118-CR-C
                            Honorable William Old, Judge Presiding

                                          ORDER
        The reporter’s record was due June 29, 2018. Court reporter Patricia M. Wagner has filed
a notification of late reporter’s record, requesting an extension to July 29, 2018. Court reporter
Lori Schmid has also filed a notification of late reporter’s record, requesting an extension to July
29, 2018. We GRANT the requests and ORDER court reporters Wagner and Schmid to file the
reporter’s record on or before July 29, 2018.

        Court reporter Sheri Linder has not filed her portion of the reporter’s record, nor has she
filed a notification of late reporter’s record. We, therefore, ORDER Sheri Linder to file the
reporter’s record no later than July 23, 2018. If the reporter’s record is not received by such date,
an order may be issued directing Sheri Linder to appear and show cause why she should not be
held in contempt for failing to file the record.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court